

	

		II

		108th CONGRESS

		2nd Session

		S. 2797

		IN THE SENATE OF THE UNITED STATES

		

			September 14, 2004

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to expand the

		  deduction for college tuition expenses to include expenses for

		  books.

	

	

		1.Short titleThis Act may be cited as the Textbook

			 Affordability Act of 2004.

		2.Deduction for college

			 book expenses

			(a)In

			 general

				Section 222(b)(2) of the

			 Internal Revenue Code of 1986 (relating to applicable dollar limit) is

			 amended—

				(1)by inserting with respect to

			 qualified tuition and related expenses described in subsection

			 (d)(1)(A)(i) after amount in the matter preceding clause

			 (i) in subparagraph (B),

				(2)by redesignating subparagraph (C) as

			 subparagraph (F), and

				(3)by inserting after subparagraph (B) the

			 following new subparagraphs:

					

						(C)BooksIn

				the case of any taxable year beginning after 2003, the applicable dollar amount

				with respect to qualified tuition and related expenses described in subsection

				(d)(1)(A)(ii) shall be equal to $1,000 reduced (but not below zero) by the

				amount determined under subparagraph (D).

						

							(D)

							Amount of reduction

							The amount determined under this subparagraph equals the amount

				which bears the same ratio to the amount which would be so taken into account

				as—

							

								(i)

								the excess of—

								

									(I)

									the taxpayer’s adjusted gross income for such taxable year,

				over

								

									(II)

									$65,000 ($130,000 in the case of a joint return), bears

				to

								

								(ii)

								$15,000 ($30,000 in the case of a joint return).

							

							(E)

							Inflation adjustments

							

								(i)

								In general

								In the case of any taxable year beginning in a calendar year

				after 2004, both of the dollar amounts in subparagraph (D)(i)(II) shall be

				increased by an amount equal to—

								

									(I)

									such dollar amount, multiplied by

								

									(II)

									the cost-of-living adjustment determined under section 1(f)(3)

				for the calendar year in which the taxable year begins, by substituting

				calendar year 2003 for calendar year 1992 in

				subparagraph (B) thereof.

								(ii)RoundingIf

				any amount as adjusted under clause (i) is not a multiple of $50, such amount

				shall be rounded to the nearest multiple of $50.

							.

				(b)Expansion of

			 related expensesParagraph (1) of section 222(d) of the Internal

			 Revenue Code of 1986 (relating to definitions and special rules) is amended to

			 read as follows:

				

					(1)Qualified

				tuition and related expenses

						(A)In

				generalThe term qualified tuition and related

				expenses—

							(i)has the meaning

				given such term by section 25(f), and

							(ii)includes books

				(within the meaning of section 529(e)(3)(A)(i)).

							(B)Special

				ruleSuch expenses shall be reduced in the same manner as under

				section 25A(g)(2).

						.

			(c)Deduction for

			 books made permanentSection 222(e) of the Internal Revenue Code

			 of 1986 (relating to termination) is amended by striking This

			 and inserting Except with respect to qualified tuition and related

			 expenses described in subsection (d)(1)(A)(ii), this.

			(d)Effective

			 dateThe amendments made by this section shall apply to payments

			 made in taxable years beginning after December 31, 2003.

			

